Me. Chiee Justice Del Tobo
delivered the opinion of the court.
The question in this case is whether after judgment against the wife in an action for divorce and while an appeal taken by her is pending, the trial court should grant her petition for provisional support • and litis expensas. The district court answered the question in the affirmative and the husband appealed to the Supreme Court.
In our opinion the district court acted correctly. Section 168 of the Civil Code reads as follows: “If the wife have not sufficient means to provide for her maintenance during the suit, the district court shall order the husband to pay her a sum for her separate maintenance in proportion to his means.” And in construing the words “during the *833time the suit is pending” in section 166 of the Code, which is also a part of the chapter entitled “Provisional measures to which a suit for divorce may give occasion,” this court held: ‘£ The words ‘ during the time the suit is pending, ’ used in section 166 of the revised Civil Code, mean until its final determination on appeal, or until the time for appeal has expired, in accordance with the provisions of section 348 of the Code of Civil Procedure.” Ex Parte Axtmayer, 19 P. R. R. 378. Both.phrases, “during the suit” and “during the time the suit is pending,” according to the spirit of the-whole chapter, should be considered as having the s|ame-meaning. Although the presumption is that the judgment appealed from is correct, it can not he denied that the appeal opens the controversy anew and the transitory situation is thereby prolonged. Until the conflict is finally adjusted and until the bonds of marriage have been totally dissolved, the marriage exists and the needs of the spouses must be provided for in. accordance with the law.
Having disposed of this question, the only doubtful one presented, the others offer no difficulty.
In the case of Wothers v. Masson, 27 P. R. R. 259, it was held that “A wife who brings an action for divorce has a right to claim from her husband, in a collateral action for alimony, the payment of attorney fees pendente lite, and the amount thereof is in the sound discretion of the court.”
Here the attorney’s fees were fixed at $100 and the alimony at $30 a month. The husband is the manager of the community property and evidence was presented tending to show that he has recorded in his name one property of 13 hectares in Hato Rey, of which he has sold more than 10 small lots, and another property of 100 acres in the wards of Mameyes and Hato Nuevo of Río Piedras. No violation of section 216 of the Civil Code has been shown.
The order appealed from must be

Affirmed.

*834Justices Wolf, Aldrey and Hutchison concurred.
Mr. Justice Franco Soto took no part in the decision of this case.